Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 1, 2016

                                      No. 04-16-00452-CR

                                  Jose Guadalupe AGUIRRE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR7206
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on August 29, 2016. Appellant’s retained counsel,
Mr. Jorge G. Aristotelidis, has been granted two previous extensions, the latest until October 28,
2016. On October 28, 2016, Mr. Aristotelidis filed his third request for an extension. The
motion is GRANTED, and Mr. Aristotelidis is hereby ORDERED to file appellant’s brief no
later than November 28, 2016. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court